Opinion by
Arnold, J.,
Claimant appeals from the decision of the Unemployment Compensation Board which denied him benefits. The decision must be affirmed.
Claimant was discharged from his employment and received benefits for some nine weeks. .He then voluntarily enrolled and attended a training. course with Underwood Corporation in Connecticut,. to qualify for a position with it. He attended classes five days each week, from 9 a.m. to 5 p.m. He now claims benefits for the period of his training, although he testified that he made no attempts to obtain employment. In fact, he clearly showed, that he had no intention of doing *164so, and had voluntarily taken himself out of the labor market.1
A claimant must be “able to work and available for work” to qualify for benefits under section 401 of the Unemployment Compensation Law, 43 PS §801. “ ‘Our examination of the record in contests concerning availability must ordinarily be limited to the determination whether the board’s findings of fact are sustained by the evidence.’ ”: Shellhammer Unemployment Compensation Case, 162 Pa. Superior Ct. 327, 328, 57 A. 2d 439. “The test of availability requires claimant at all times to be ready, able, and willing to accept suitable employment, temporary or full time. . .”: Mattey Unemployment Compensation Case, 164 Pa. Superior Ct. 36, 41, 42, 63 A. 2d 429. The appellant did not meet this test. What was stated in the cited case is particularly appropriate here: “It cannot be said that he was ‘actually and currently attached to the labor force’... The Act does not contemplate ‘ a compensated vacation from work,’ . . . nor should it become ‘an invitation to a compensated rest’ . . .”
Decision affirmed.

 “Q. Did you do any training? A. In the Research Laboratory. Q. What type of work? A. Sales training. Q. When did you start? A. June 11, 1951. Q. Are you still training there? A. Yes. Q. How long will- this training take? A. If I meet all the requirements, I will be assigned to a territory on September 1st. Q. Tell me, what are your hours of training? A. You are supposed to start at 9 a.m. and quit at 5 p.m. Q. Is that five or éix days a week? A. Five days. Q. You are confining your efforts with the Underwood Corporation to become employed with them? A. Yes, to take myself off the rolls. Q. After you Went to Hartford did you look for auy other job? A. The answer to that — absolutely no . . .”